DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/30/2018 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW107137786, filed on 10/25/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 4, 6, 9, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 20190057145 A1 (hereinafter referred to as “Huang”) in view of Costabello et al. US 20190287006 A1 (hereinafter referred to as “Costabello”).

As per claim 1, Huang teaches:
A knowledge graph generating apparatus, comprising: 
a network interface, being configured to connect to a plurality of goods webpages (Huang – [0022] – Interfacing methods include a webpage.  Paragraphs [0050] and [0054] – Network interface.  Although there’s no explicit mentioning of “goods” or “products”, Huang teaches that any text or data can be ingested and analyzed in paragraph [0020], wherein this is interpreted as a description of goods); 
an operating interface, being configured to generate an operating signal (Huang, [0022] – A search query through a graphical user interface is interpreted as an operating signal from an interface); and 
a processor, being electrically connected to the network interface and the operating interface and configured to perform the following operations: 
(a) annotating an entity-relationship of a piece of template of goods information in a template of webpage according to the operating signal (Huang – [0028] – Each sentence can be annotated with data or metadata indicating a particular knowledge graph or knowledge display template) and 
generating a first extraction rule set, wherein the template of webpage is one of the goods webpages and the template of webpage has a template format (Huang – [0024] – Natural language processing use machine learning to automatically learn rules to analyze natural language to extract the concepts, structure and other details to derive meaning, or to understand, what is written or spoken, wherein each webpage may have a different structure, which is interpreted as a template of the webpage); 
(b) connecting to a plurality of first goods webpages through the network interface (Huang – [0022] – Interfacing methods include a webpage.  Paragraphs [0050] and [0054] – Network interface), and 
extracting a plurality of pieces of first product information of the first goods webpages according to the first extraction rule set (Huang, [0039] – The relationships between elements of the result set can be extracted from metadata associated with each element of the result set when the element is created, stored or accessed in the content layer, wherein the result set is interpreted as containing goods webpages), 
wherein the first goods webpages have the template format and the first goods webpages are selected from the goods webpages (Huang, [0028] – The classification model can then be used to select a knowledge display template for rendering a result set for a new natural language query); 
(c) generating a first classified goods information result through a product information classification model, wherein the product information classification model is generated based on the first product information and the entity-relationship of the template of goods information (Huang, [0028] – Selecting the knowledge display template can include training a classification model (e.g., a knowledge template classifier) using a set of training sentences); and 
Although Huang teaches a knowledge graph, Huang doesn’t explicitly discuss how the knowledge graph is created, however, Hertz teaches:
(d) converting the first classified goods information result into a plurality of semantic triples to generate a knowledge graph (Costabello, [0066] – A graph generator may create a knowledge graph using semantic triples).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Huang’s invention in view of Costabello in order to include semantic triples; this would have been obvious to try since there’s a number of ways to create a knowledge graph, and using semantic triples is one of the ways (Costabello, paragraph [0066]).

As per claim 4, Huang as modified teaches:
The knowledge graph generating apparatus of Claim 1, wherein the entity-relationship at least contains an entity, a relation and at least one attribute corresponding to the relation, of the template of goods information (Huang, [0039] – Elements in a result set contain metadata which is interpreted as attributes because the metadata contains information which connects the elements together).

As per claim 6, Huang as modified teaches:
The knowledge graph generating apparatus of Claim 1, wherein the processor further executes the following operations: 
extracting a piece of second product information of a second goods webpage according to the first extraction rule set, wherein the second goods webpage has the template format (Huang, [0039] – The relationships between elements of the result set can be extracted from metadata associated with each element of the result set when the element is created, stored or accessed in the content layer, wherein the result set is interpreted as containing goods webpages, and wherein multiple results sets can be created from different queries which is interpreted as second goods which can be extracted by a same rule set and has a same template format); 
generating a second classified goods information result through the product information classification model, wherein the second classified goods information result indicates the entity-relationship of the second product information (Huang, [0028] – Selecting the knowledge display template can include training a classification model (e.g., a knowledge template classifier) using a set of training sentences); and 
updating the knowledge graph according to the second classified goods information result (Costabello, [0019] – Knowledge graphs can be updated).



Claims 17, 19 are directed to a non-transitory computer storage medium performing steps recited in claims 1, 4, 6 with substantially the same limitations.  Therefore, the rejections made to claims 1, 4, 6 are applied to claims 17, 19.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Costabello and further in view of Chevalier et al. US 20150127565 A1 (hereinafter referred to as “Chevalier”).

As per claim 2, Huang as modified doesn’t go into detail about specific template formats, however, Chevalier teaches:
The knowledge graph generating apparatus of Claim 1, wherein the template format is a webpage table or a Cascading Style Sheet (CSS) (Chevalier, [0384] – Templates such as cascading style sheets, HTML templates, and/or the like may be supplied).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Huang’s invention as modified in view of Chevalier in order to include a cascading style sheet as a template format; this would have been obvious to try since there are a number of templates that can be used, and CCS is one of them (Chevalier, paragraph [0384]).

Claim 10 is directed to a method performing steps recited in claim 2 with substantially the same limitations.  Therefore, the rejection made to claim 2 is applied to claim 10.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Costabello and further in view of Lin et al. US 20140201183 A1 (hereinafter referred to as “Lin”).

As per claim 3, Huang as modified doesn’t go into detail about an extraction rule set being related to a category of a template format, however, Lin teaches:
The knowledge graph generating apparatus of Claim 1, wherein the first extraction rule set is related to at least one category of the template format (Lin, [0043] and [0044] – The document structure of a web page is analyzed, wherein the document structure is interpreted as the template format.  Content extraction rules are derived based on the results of the analysis).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Huang’s invention as modified in view of Lin in order to analyze a document structure to generate an extraction rule set; this is advantageous because it generates an extraction rule set based on the format which makes the extraction even more precise (Lin, paragraph [0043]).

.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Costabello and further in view of Chang et al. US 20150106157 A1 (hereinafter referred to as “Chang”).

As per claim 7, Huang as modified teaches:
The knowledge graph generating apparatus of Claim 1, wherein the processor further executes the following operations: 
annotating an entity-relationship of a second product in a second template of webpage according to a second operating signal (Huang – [0028] – Each sentence can be annotated with data or metadata indicating a particular knowledge graph or knowledge display template, wherein each sentence can be a description of a first, second, third, etc. product) and 
generating a second extraction rule set, wherein the second template of webpage is one of the goods webpages and the second template of webpage has a second template format (Huang – [0024] – Natural language processing use machine learning to automatically learn rules to analyze natural language to extract the concepts, structure and other details to derive meaning, or to understand, what is written or spoken, wherein each webpage may have a different structure, which is interpreted as a template of the webpage); 

and generating an extraction rule model according to the first extraction rule set and the second extraction rule set (Chang, Table under paragraph [0071] – Different extraction rules can be used by a text extraction module.  The module can select which extraction rule to use based on a URL, wherein this is interpreted as generating a model with different extraction rules).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Huang’s invention as modified in view of Chang in order to generate an extraction rule model; this is advantageous because it allows past extraction rules to be used again based on specific URLs (Chang, paragraph [0071]).

Claim 15 is directed to a method performing steps recited in claim 7 with substantially the same limitations.  Therefore, the rejection made to claim 7 is applied to claim 15.

Allowable Subject Matter
Claims 5, 8, 13, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record doesn’t adequately teach or suggest all limitations of the indicated claims including word segmentation to generate a word segmentation result, .
The prior art of record also doesn’t adequately teach or suggest all limitations of the indicated claims including re-extracting a goods webpage when there is an updated version, then generate an updated first classified goods information result through the product information classification model, and finally update the knowledge graph accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. US 20190312869 A1 teaches converting the data into a knowledge graph data by: extracting entities from the data; extracting relations from the data; and translating the data into knowledge graph triples to generate the knowledge graph data (abstract).
Huang Z et al. WO 2018072563 A1 teaches a Method for constructing knowledge map for use in e.g. intelligent service system, involves acquiring corresponding data, and extracting entity relationship of acquired data to generate corresponding knowledge graph using training model (title).
Elassaad et al. US 20160371381 A1 teaches a system for knowledge discovery (title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 20, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152